Citation Nr: 1129569	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-00 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.  


REPRESENTATION

Veteran represented by:	Nancy L. Foti, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION


The Veteran had active service from April 1981 to June 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

This case has previously come before the Board.  The Secretary and the Veteran (the parties) filed a Joint Motion for Remand (JMR), and in June 2010, the Court vacated the Board's September 2009 decision in which the claim was denied.  The case has been returned to the Board for further appellate review.

The Veteran had a hearing before the undersigned Veteran's Law Judge in February 2009.  A transcript of the hearing is contained in the record.


FINDING OF FACT

The Veteran incurred additional disability in the form of residuals of a stroke, including right upper extremity numbness and weakness, in association with an undiagnosed stroke as result of carelessness, negligence, or error in judgment, on the part of VA.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability in the form of residuals of a stroke, including right upper extremity numbness and weakness, have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §3.358 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Board notes the Veteran was provided VCAA notice for compensation under 38 U.S.C.A. § 1151 in an October 2006 letter.  Regardless, the Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Under 38 U.S.C.A. § 1151, benefits for persons disabled by treatment or vocational rehabilitation, compensation under Chapter 11 shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability was service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of Title 38, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

Where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination, compensation will be payable for such additional disability.  In determining that additional disability exists, the following considerations will govern: (1) the veteran's physical condition immediately prior to the disease or injury on which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury, each body part involved being considered separately.  (i) As applied to examinations, the physical condition prior to the disease or injury will be the condition at time of beginning the physical examination as a result of which the disease or injury was sustained.  (ii) As applied to medical or surgical treatment, the physical condition prior to the disease or injury will be the condition which the specific medical or surgical treatment was designed to relieve.  (2) Compensation will not be payable under 38 U.S.C.A. § 1151 for the continuance or natural progress of disease or injuries for which the training, or hospitalization, etc., was authorized.

In determining whether such additional disability resulted from a disease or injury or an aggravation of an existing disease or injury suffered as a result of training, hospitalization, medical or surgical treatment, or examination, the following considerations will govern: (1) It will be necessary to show that the additional disability is actually the result of such disease or injury or an aggravation of an existing disease or injury and not merely coincidental therewith.  (2) The mere fact that aggravation occurred will not suffice to make the additional disability compensable in the absence of proof that it resulted from disease or injury or an aggravation of an existing disease or injury suffered as the result of training, hospitalization, medical or surgical treatment, or examination.  (3) Compensation is not payable for the necessary consequences of medical or surgical treatment or examination properly administered with the express or implied consent of the veteran, or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain to result from, or were intended to result from, the examination or medical or surgical treatment administered.  Consequences otherwise certain or intended to result from a treatment will not be considered uncertain or unintended solely because it had not been determined at the time consent was given whether that treatment would in fact be administered.  38 C.F.R. § 3.358 (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran asserts entitlement to compensation under the provisions of § 1151 for residuals of a stroke.  Upon further review of the evidence currently before the Board, a finding in favor of the claim is supportable.  

The Veteran contends that had the stroke he suffered been diagnosed at the time he presented to a VA facility on July 5, 2005, he would not have residual disability.  The July 5, 2005 VA treatment records reflect the Veteran's complaints of numbness and tingling in his right arm were attributed to cubital tunnel syndrome.  Thereafter, on July 8, 2005, the Veteran presented at a private facility with the same complaints and was diagnosed with a subacute stroke.

The Board notes there is both positive and negative evidence in regard to a determination in this case.  When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to the evidence, the Board also considers factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

A July 2009 Veteran's Health Administration (VHA) opinion notes that the clinical examination from July 5, 2005 did not suggest a central nervous syndrome of stroke, and that the July 5 treatment records indicated that the Veteran had normal cranial nerves, reflexes, strength, and objective sensation.  It was further noted that since the Veteran initially incurred the numbness and tingling in his right arm while leaning on a railing, the VA examiner was justified in focusing on the Veteran's peripheral nervous system rather than his central nervous system.  The conclusion reached in the July 2009 VHA opinion was that it is less than likely that the Veteran suffers from additional disability as a result of his stroke, and that even if the Veteran suffers from additional disability, it was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault attributable to VA.  

Against this background is a February 2011 VHA opinion stating that, in retrospect, it is at least as likely as not that the Veteran suffered a left subcortical stroke, and that it is more than likely that disability could have been prevented had the stroke been identified on July 5, 2005.  The Board notes that the July 8, 2005 private discharge summary notes the Veteran presented with a five-day history of right upper extremity numbness sudden in onset, and two weeks earlier, had had a 20-minute episode of similar right upper extremity numbness and tingling that began and ended abruptly.  In addition, results of a computed tomography (CT) scan of the brain accomplished on July 8 were noted to show multiple left-sided regions of diminished attenuation consistent with subacute infarctions.  

In this case, the Board is of the opinion that when viewed in its entirety, the record is, at the very least, in equipoise as to the issue of whether the Veteran has additional disability due to VA treatment.  Thus, with consideration of the supporting lay statements of record along with the medical evidence, the Board will afford all reasonable doubt in favor of the Veteran and conclude that the record establishes additional disability in the form or right upper extremity numbness and weakness as a result of VA treatment.  

The July 2005 private discharge summary notes stroke residuals to include ataxia of the right upper extremity and hypersensitivity.  In addition, an August 2005 VA record notes no neurologic deficit in the right arm, except for mild numbness of "3-5 finger", while an August 2006 VA record notes it was uncertain if right arm complaints were attributable to cervical spine degenerative changes or residuals of a stroke.  Regardless, having resolved all doubt in the Veteran's favor, the Board finds additional disability consisting of right upper extremity numbness and weakness is a result of treatment at a VA facility.  

In regard to changes in speech reported by the Veteran's mother since the stroke, as reflected in a January 2007 VA record, and while reference to word difficulty is noted in the July 2005 private records, as well as a history of "expressive dysphagia" at the time of the stroke, as noted in an August 2006 VA treatment record, an August 2005 VA neurology record notes no speech deficit, with specific findings to include that the face and soft palate were symmetric, and that the tongue was midline.  In addition, a June 2008 VA record notes the rate and tone of voice were normal and language functions were noted to be intact.  Further, while an August 2006 VA record reflects the Veteran's assertion that he, "went blind" at the time of the stroke, the record reflects visual impairment due to macular degeneration, and a February 2008 VA record notes he was diagnosed with Stargardt's disease in 1986.  

A determination in this case requires competent evidence.  The Veteran is competent to report his symptoms, to include visual impairment and speech changes.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to impairment attributable to stroke residual.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds there is competent evidence tending to establish additional disability in the form of residuals of a stroke, including right upper extremity numbness and weakness, a result of treatment at a VA facility.  Thus, compensation for additional disability in the form of residuals of a stroke, including right upper extremity numbness and weakness, is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  







ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability in the form of residuals of a stroke, including right upper extremity numbness and weakness, in association with an undiagnosed stroke a VA facility is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


